Citation Nr: 1624675	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO. 13-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a headache disorder.

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left knee injury.

3. Entitlement to service connection for a left knee disorder. 

4. Service connection for a low back disorder to include associated sciatic nerve damage, ruptured disc, and pinched nerve, and to include as secondary to service-connected degenerative joint disease of the right knee.

5. Service connection for sleep apnea, to include as secondary to service-connected bronchitis and asthma.

6. Entitlement to higher initial ratings for a mood disorder with depression, greater than 30 prior to March 29, 2014, and greater than 70 percent thereafter.

7. Entitlement to an increased rating, greater than 30 percent, for bronchitis and asthma.

8. Entitlement to an increased rating, greater than 20 percent, for degenerative joint disease of the right knee.

9. Entitlement to individual unemployability.

10. Entitlement to Special Monthly Compensation (SMC), based on the need for regular Aid and Attendance (A&A).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from May 1991 until July 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The Veteran timely appealed from the above determinations, and perfected his appeals of the November 2009 and May 2010 determinations to the Board. 

In April 2014, the issues of service connection for a low back disorder and sleep apnea, higher ratings for bronchitis and asthma, a mood disorder with depression, and right knee degenerative joint disease, and entitlement to TDIU were remanded by the Board for additional development and adjudication by the Agency of Original Jurisdiction (AOJ). The AOJ substantially complied with the Board's orders for development, See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders), and the Board may properly proceed with the decisions below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a December 1994 decision, the RO denied service connection for a headache disorder. The Veteran did not file an appeal, and the decision is final.

2. The evidence associated with the claims file subsequent to the December 1994 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding a connection between service or a service-connected disability and headaches. The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3. In a December 1994 decision, the RO denied service connection for a left knee disorder. The Veteran did not file an appeal, and the decision is final.

4. The evidence associated with the claims file subsequent to the December 1994 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current diagnosed disability of the left knee. The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

5. A left knee disorder, to include arthritis of the left knee, was not incurred in service and symptoms have not been continuous since separation from service.
	
6. A low back disorder, with associated nerve damage, was not incurred in service, nor have symptoms been continuous since separation from service, and the claimed disorder is not etiologically related to service or a service-connected disability.

7. Obstructive sleep apnea is not etiologically related to service, or a service-connected disability.

8. From April 24, 2009 to May 16, 2012, mood disorder with depression was productive of reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, limited insight, but normal speech and thought process, without suicidal or homicidal ideation, obsessional or compulsive behavior, hallucinations, or delusions.

9. Since May 16, 2012, mood disorder with depression has been productive of near constant panic attacks, anxiety, anger, rage episodes, irritability, annoyance, feeling upset, frequent crying episode, tiredness, emotional exhaustion, broken sleep, ruminating thoughts, nightmares, and constant worry, resulting in total occupational and social impairment.

10. Throughout the entire rating period, bronchitis and asthma have been productive of FEV-1 not less than 59 percent of predicted, FEV-1/FVC not less than 62 percent of predicted, and DLCO not less than 79 percent of predicted.

11. Throughout the entire rating period, degenerative joint disease of the right knee has resulted in limitation of motion to not less than 15 degrees of extension. 

12. The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.

13. The Veteran's service-connected disabilities, by themselves, cause the need for the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. A December 1994 decision denying service connection for a headache disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2. Evidence received since the December 1994 decision is not new and material to reopen a claim of service connection for a headache disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The December 1994 decision denying service connection for a left knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
4. Evidence received since the December 1994 decision is new and material to reopen a claim of service connection for a left knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. A left knee disorder was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

6. A low back disorder, with associated nerve damage was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2015).

7. Obstructive sleep apnea was not incurred in service, and was not proximately caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2015).

8. From April 24, 2009 to May 16, 2012, the criteria for a rating of 50 percent for mood disorder with depression were met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9435 (2015).

9. Since May 16, 2012, the criteria for a rating of 100 percent for mood disorder with depression have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9435 (2015).

10. The criteria for a rating in excess of 30 percent for bronchitis and asthma have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6600 (2015).

11. The criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5261 (2015).

12. The criteria for TDIU have been met throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

13. The criteria for special monthly compensation at the aid and attendance rate have been met throughout the period on appeal. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in June 2009, July 2009, November 2009, January 2010, and March 2011. The notices included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's appeal regarding a mood disorder with depression is from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in within the notice sent to the Veteran with the March 2013 statement of the case.

To the extent that VA's duty to notify was satisfied after the initial adjudication of some of the issues on appeal, the matters have been readjudicated, most recently, with the issuance of a supplemental statement of the case in September 2015, thus curing any timing defect. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in June 2009, November 2010, March 2011, December 2011, March 2012, May 2012, June 2013, March 2014, October 2014, November 2014, and June 2015 when examiners conducted physical examinations, were provided the claims file for review, recorded his history, and provided factually supported and explained opinions. 

While VA examiners in June 2009, November 2011, and December 2011 were not provided the Veteran's claims file for review, accurate histories was elicited from the Veteran regarding the subject of those examinations (asthma and mental health). See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

VA examinations were not provided with regard to the mattes of service connection for a headache disorder or a left knee disorder. In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

As discussed below, service treatment records show that a left knee disorder did not become chronic during service, and post-service evidence suggests a gap in time between separation from service and the onset of the Veteran's current symptoms. While the Veteran has asserted her belief that her left knee disorders may be related to service, a conclusory generalized statement linking a disability to service of a service-connected disability is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). Thus, a VA examination as to the etiology of a left knee disorder is not warranted, even under the low threshold of McLendon. 

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


Applications to Reopen Previously Denied Claims of Service Connection for 
Left Knee and Headache Disorders

The Veteran is seeking to reopen  previously denied claims of service connection for left knee and headache disorders, which were previously denied in a December 1994 decision. Generally, a claim that has been denied and become final may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Application to Reopen the Claim of Service Connection for a Headache Disorder

In December 1994, the RO denied a claim for service connection "muscle contraction headaches" based on a lack of evidence of any connection to service. The Veteran did not appeal from that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2015). In the May 2010 decision on appeal, the RO denied service connection for "headaches associated with joint disease of the right knee." While the RO thus treated these as separate claims, the Veteran was seeking entitlement to compensation for the same disorder for which service connection was previously denied. In adjudicating the matter on the merits, the RO functionally reopened the claim, however the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received. 

Since the 1994 denial of service connection, the Veteran has advanced a new theory of entitlement for service connection; namely, that her headaches are related or aggravated by service-connected degenerative joint disease of the right knee degenerative joint disease. An application to reopen a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories. New and material evidence is therefore necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008).

At the time of the prior denial, the record included service treatment records showing no evidence of ongoing headaches, other than the Veteran's November 1993 report of "frequent severe headaches" on report of medical history at separation. On examination, no headache-related abnormality was noted, though the Veteran was being prescribed aspirin for symptoms. During an August 1994 VA examination, the Veteran reported occasional headaches, primarily associated with her back. She took aspirin, Tylenol, or Advil, without relief, and "[m]ainly she just sleeps it off." The diagnosis was muscle contraction headaches.

Since that time, evidence added to the record includes a March 2005 report of headaches and a sore throat from coughing, an August 2006 endorsement of recurrent headaches since 1993, and the Veteran's September 2009 claim where she reported "falling so much to where [she] get[s] bad headaches," and that she considers her headaches "as secondary conditions due to [her] service connected knee problems." Also added in August 2011 was testimony from a private physician who stated that "it would be a stretch to connect" headaches to the Veteran's service.

While none of the foregoing was before Department adjudicators at the time of the prior denial, it is nonetheless not new and material. Specifically, other than the Veteran's bare assertion of a connection between headaches and her right knee, the evidence fails to suggest any link between the claimed disability and either service or a service-connected disability. To the extent that the evidence continues to confirm a history of recurrent symptoms, the evidence in August 1994 already established the she was experiencing these symptoms.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. However, even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, newly added evidence does not tend to establish any previously unestablished facts necessary to substantiate the claim of service connection for a headache disorder. The additional evidence is not new and material to reopen service connection for a headache disorder. 

Application to Reopen the Claim of Service Connection for a Left Knee Disorder

In a December 1994 decision, the RO denied a claim for service connection of a left knee disorder, on the basis that the Veteran did not have any current disorder of the left knee. She did not submit a timely notice of disagreement, and the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2015). Since the time of the prior final denial, new evidence has been added to the record, including radiographic imaging in August 2008 suggested the presence of bilateral (i.e., affecting both knees) degenerative joint disease. 

When credibility is presumed, see Justus, supra., newly added radiographic evidence of left knee pathology represents evidence not previously before agency decision makers, which relates to unestablished facts necessary to substantiate the claim. The Board additional evidence is new and material to reopen service connection for a left knee disorder. 

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The record suggests evidence of arthritic changes of the left knee and low back; arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a). The presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service connection for a Left Knee Disorder

The Veteran asserts that a current left knee disorder is related to service, or a service-connected disability. Service treatment records reflect that in January 1992 the Veteran reported a three-month history of left knee pain, with a "prior injury in boot camp." There had been no specific trauma, but swelling, pain and point tenderness were present. The assessment was of chondromalacia patella of the left knee. On separation examination in April 1994, the extremities were normal. The Veteran reported a history of knee pain, swelling, and that her knee "gives out on [her]," but these reports were limited to the right knee. Service treatment records are otherwise silent for any reports or symptoms referable to the left knee. The Veteran's service treatment records are detailed, appear complete, and cover her entire period of service. Given the complete and detailed nature of her treatment records, the Board finds the lack of complaints referable to left knee to be highly probative that the Veteran had no ongoing left knee symptoms after January 1992. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

On VA examination in August 1994, one month after separation, the Veteran was diagnosed with recurrent and chronic strains of the right knee, and symptoms consistent with mild traumatic arthritis. X-ray imaging showed that "[t]here may be mild narrowing involving medial joint compartments [of the] right and left knees," but "[n]o other significant abnormalities are noted." Again, the Veteran reported numerous symptoms associated with the right knee, but none involving the left knee, and other than the couched diagnosis of mild narrowing involving medial joint compartment, no definitive left knee assessment was made.

More than a decade later, in June 2008, the Veteran reported that her left knee "gave out," causing her to fall and hit her head. In August 2008, she had been scheduled for injections of the knees, but "stumbled" and landed on both knees - bruising the left knee. She walked with an insecure gait, and cane in the right hand, and a physical evaluation showed very weak quadriceps, and "considerable discomfort" associated with "even touching" either knee. X-ray imaging showed bilateral mild degenerative joint disease, with minimal bony spur formation about the tibial spine areas as well as the posterior patellar surfaces and mild narrowing of the medial knee compartments. The impression was mild bilateral degenerative joint disease.

In February 2012, the Veteran reported pain in the left knee at a level of nine out of ten following a fall one week prior. She had been walking when her right leg "gave out," and she landed on the left knee. Veteran was using ice and heat, and rubbing the same topical numbing treatment on the knee that she used for her back pain. The pain was "bad," constant, and kept her awake at night. Imaging of the left knee showed no evidence of a fracture, and the knee was tender to palpation, with painful and limited range of motion. The assessment was degenerative joint disease with "fall/contusion of left knee." Additional x-ray imaging clarified there was mild retropatellar spurring, but that imaging was "otherwise negative." On VA examination in October 2014, the Veteran had "no [left] knee injuries," but did show signs of swelling in both knees, greater on the right.

Although the Veteran had an in-service complaint of left knee pain, her post-service treatment records show only transient left knee symptoms since separation, with inconsistent diagnostic impressions referable to the left knee. While there are suggestions of left knee arthritis, to include x-ray imaging of retropatellar spurring, there is no evidence suggesting a link between any current left knee disorder and service - including in-service complaints of left knee pain.

To the extent that symptoms such as pain and swelling are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the Veteran reports of those symptoms are competent and credible. However, associating a single episode of left knee symptoms during service, with the subsequent onset of retropatellar spurring more than 15 years later, is a complex medical determination well beyond the scope of the Veteran's competence, and her assertion of such a connection is of no probative value in substantiating her claim for service connection.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder, and Associated Neurologic Defects

The Veteran asserts that current low back and associated neurologic disorders are related either directly to service, or are related to service-connected degenerative joint disease of the right knee. Service treatment records include no evidence of chronic complaints referable to low back or neurologic symptoms, other than her November 1993 report of "recurrent back pain," described as "back pain due to stress." On physical evaluation at separation, the spine and neurologic system were both normal.

A September 1994 VA examination revealed a "negative" neurologic history, with intact cranial nerves, and normal reflexes. In July 2008, she reported low back pain. Radiographic imaging showed a mild levoscoliosis of the lumbar spine, and mild narrowing of the L5-S1 disc space. The remaining disc space heights were normal, and there was no evidence of any fracture. 

In October 2008, the Veteran reported that a large piece of equipment fell on top of her during service in 1993, which required assistance to be removed. Immediately following the incident, she had pain, and reported wearing a splint and using crutches for several months. The Veteran also reported that she had been involved in a motor vehicle accident in December 2005, and that the accident exacerbated her symptoms. She had a constant, dull aching pain at a level of five out of ten, with an intermittent stabbing sensation radiating down the lateral aspect of the right lower extremity to the knee. The assessment was chronic low back pain "of likely multiple etiologies," and "significant right sided [lumbosacral] radiculopathy," with "prominent facetogenic pain."

In April 2009, the Veteran again reported having been injured when a heavy object fell on her in 1993, "and then later in [2005] when she was in [a] right lateral impact [motor vehicle accident]." She endorsed intermittent low back pain "over the years," and becoming worse in the prior year, and bilateral leg weakness and muscle spasms, but with pain only radiating on the right side. Symptoms were worse with activity, and worse at night. She was assessed with L5, "possible S1," radiculopathy, with upper and lateral thigh pain likely due to meralgia paresthetica and entrapment of the lateral femoral cutaneous nerve.

A December 2009 fluoroscopy evaluation was "nonspecific for an identifiable source of pain." Review of recent imaging studies showed only "minor abnormalities." Electromyography (EMG) study revealed possible right L5 radiculopathy, addressed with a right L5 transforaminal epidural steroid but without relief. The evaluating healthcare professional opined that the Veteran's "pain picture is out of proportion to any studies or physical examination," and that "a large component of her pain was psychologically mediated." It was concluded that "[d]ue to nonspecific examination, it is unlikely that there is a specific procedure that would adequately relieve the [Veteran's] pain," and this assessment was confirmed by a second VA physician who reviewed the evaluation report. In January 2010 the Veteran reporting falling, and was continuing to have back pain and right leg radiculopathy. An MRI was done but was "unremarkable," and revealed no disc herniation or foraminal problems "to account for her symptoms."

In August 2011, a private physician reviewed evaluation reports provided to him by the Veteran's representative, and concluded that the Veteran's low back and lower right extremity symptoms are "all . . . connected to the degenerative joint disease of the knee," reasoning that "[r]epeated low back trauma from several years of secondary [the] condition of chronic painful . . . lumbosacral spondylosis results in a slippage of the vertebra forward in the lower back requiring pain meds and epidural injections for partial relief of pain." He also stated that the Veteran's right knee disability has caused her to "compensate in her gait and abnormal gaits cause[s] back muscles to be affected adversely from having to put excessive weight bearing in the wrong places because of favoring or protecting the knee during ambulation," concluding that "certainly there is a connection."

The Veteran also underwent an October 2014 VA examination, and the diagnoses of degenerative disc disease of the lower lumbar spine, as well as herniated disc and radiculopathy were confirmed. The examiner recognized that the Veteran injured her back during service, and was given light duty restrictions as a result. The Veteran reported chronic pain at the beltline with episodes of right lower extremity radiation that limited activity. Radiculopathy of the right lower extremity was moderate, and there were no other signs of radiculopathy. The examiner opined that the Veteran's low back and radiculopathy symptoms were less likely than not related to service, in part because following her 1993 in-service injury there were "no significant low back complaints until . . . 2005" at the earliest - which was after her motor vehicle accident. The examiner also noted that the Veteran's right sciatica was due to a bulging disc at the L5-S1 level of degenerative - rather than posttraumatic - origin. He explained that had the disc herniation been due to her in-service injury, "she would have developed secondary MRI changes at [the] site of herniation which she did not." Furthermore, the examiner accurately observed symptoms were not noted in VA treatment records until 2008, and VA facilities were her only source of treatment.

The examiner opined that a low back disorder was unlikely to be related to the Veteran's service-connected right knee disability, "since that knee had only a mild strain for many years as evidenced by a chain of x-rays showing normal findings for many years." For clarification, the examiner commented that "mild chondromalacia [of] the knee was unlikely to be bad enough to cause her low back to be stressed, nor did she have a gait abnormality to cause her low back to be stressed." Although falls had occurred, "none of them produced complaints of low back pain until 2009, a year after the 2008 MRI" that diagnosed her herniated disc.

The opinion of the October 2014 VA examiner is more probative than the August 2011 representations by a private physician to the Veteran's representative. The conclusions offered by the private physician were reached without review of the complete claims file, and although a private medical opinion may not be discounted solely because the opining physician did not review the claims file, nor may the Board place greater weight in a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)). However, the claims file is generally the most complete source of all available records, see id. at 301, and the probative weight of one opinion over another may appropriately consider whether a one opinion provides a thorough and detailed review of the evidence, a discussion of conflicting opinions, and whether only on examiner had access to the claims file. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Even if the Board did not consider the fact that only the VA examiner had access to review the complete claims file before rendering final conclusions, the Board would nonetheless find the October 2014 opinion to be of greater probative value than the 2011 private assessment. Specifically, the private assessment provided only a thin underlying rational for the conclusion that the Veteran's low back and neurologic symptoms were "connected to the degenerative joint disease of the knee," relying on the fact that the Veteran had a history of multiple falls and assuming that her "gaits cause[d] back muscles to be affected" due to a shift in weight bearing. In contrast, VA examiner pointed to specific radiographic evidence, contextualized by the chronology and severity of the Veteran's history of injuries during and since service, before concluding that there was no connection between the low back and either service or service-connected degenerative joint disease of the right knee. Furthermore, in reviewing the complete claims file, the examiner implicitly considered the private physician's assessments before reaching his own final opinion.

Reports of pain in the low back and neurologic symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and thus the Veteran's reports of those symptoms are competent and credible. However, to the extent that she has asserted that her current low back symptoms are related to either an in-service injury or the subsequent onset of degenerative joint disease of the right knee, these are complex medical determinations beyond her lay competence, and are of no probative value.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for Sleep Apnea

The Veteran - who reported "frequent trouble sleeping" during service in 1993 - has since been diagnosed with sleep apnea, and has stated it is primarily related to service-connected bronchitis and asthma. The Veteran's treatment history clearly confirms a diagnosis of obstructive sleep apnea, beginning in May 2009, when the Veteran also complained of loud snoring and excessive daytime sleepiness, and was prescribed the use of a continuous positive airway pressure (CPAP) machine. In January 2010, a treatment note indicates a "documented connection" between service-connected asthma, acid reflux, and obstructive sleep apnea, and the Veteran was encouraged to seek additional explanation from a physician who "may be able to shed some light." A September 2010 sleep study confirmed "very mild" obstructive sleep apnea, but cautioned that the Veteran's use of opiates for chronic pain may be exacerbating symptoms. A May 2011 sleep study again diagnosed obstructive sleep apnea, as well as hypopnea syndrome, both of mild severity.

In August 2011, a private physician opined that he "would certainly feel that [service-connected] diagnoses of bronchitis and asthma would contribute to sleep apnea," noting that "there is a propensity" for people who have asthma and bronchitis to also have sleep apnea. He provided what the Board finds to be an unpersuasive rational ("sleep apnea . . . is associated with the loss of the carbon dioxide drive that people normally have, and many times [they're] then left with the oxygen drive which is less sensitive and the patient during sleep apnea actually has some loss of the CO2 drive and therefore when there oxygen saturation has to drop to a dangerous level before they will start breathing on their own on the oxygen drive") before finally concluding that "sleep apnea is aggravated definitely by these other entities." In addition to its lack of clarity, the examiner's opinion was based entirely on a generalized understanding of obstructive sleep apnea, bronchitis, and asthma, without specific application to the unique facts and circumstances of the Veteran.

In June 2013, following a complete review of VA treatment records, a VA examiner opined that obstructive sleep apnea was less likely than not related to service-connected bronchitis and asthma. The examiner observed that obstructive sleep apnea is an anatomic problem where a person's airways collapse during sleep, causing obstruction, snoring, and apnea (i.e., momentary cessation of breathing). He stated definitively that obstructive sleep apnea "is not caused by asthma, bronchitis, or other respiratory illnesses," but rather may be associated with weight gain, and noted the Veteran's weight-gain - thus, directly considering the Veteran's personal medical history.

During a November 2014 VA examination, the Veteran endorsed shortness of breath, and the examiner noted a history of "catching colds easily, sinusitis, [and] bronchitis," then concluded that her sleep apnea was not related to her in-service endorsement of "frequent trouble sleeping." The examiner observed that at the time she reported trouble sleeping, the Veteran had "multiple complaints that would have interfered with sleep and she weighed 164 pounds," and concluded that the "obstructive sleep apnea she has now is associated with [a] dramatic increase in weight over the years." The fact that this opinion is consistent with the June 2013 VA examiner's opinion adds to its probative weight. The examiner went on to state that obstructive sleep apnea was also unrelated to bronchitis or asthma, noting that these are diseases of the medium sized bronchioles and bronchi "which are located within the substance of the lung parenchyma," while obstructive sleep apnea "is caused by collapse of the upper airway during sleep, usually due to obesity, as it is in the case of this Veteran in particular." He clarified that the "medium sized bronchiole and bronchi impairment that leads to asthma and bronchitis and the upper airway occlusion that leads to obstructive sleep apnea are separate, distinct, independent, and unrelated structures."

In addition to being specifically tailored to the Veteran, and consistent with the prior VA examiner's opinion, the November 2014 examiner's opinion is exceptionally probative as it is supported by multiple clearly explained rationales, and was presented without equivocation. The Veteran's reports of obstructive sleep apnea symptoms are competent, see Layno, supra., however her lay assessment of a connection to service-connected asthma and bronchitis is of little probative value when weighed against the competent negative opinions of VA examiners in 2013 and 2014.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Ratings, Generally

The Veteran is seeking higher initial ratings for a mood disorder with depression, and increased ratings for degenerative joint disease of the right knee, and bronchitis and asthma. Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for a mood disorder with depression is from the initial assignment of a disability rating following the establishment of service connection in November 2009. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Regarding the degenerative joint disease of the right knee, and bronchitis and asthma, the Veteran was previously awarded service connection and assigned initial disability ratings in a 1994 decision. Appeals of the initial ratings are not before the Board; rather the Veteran seeks increased ratings. In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Initial Ratings for a Mood Disorder with Depression 

The Veteran was awarded service connection for a mood disorder with depression, and granted an initial evaluation of 30 percent effective April 24, 2009. In a subsequent decision, she was granted a 70 percent rating for the disability, effective March 29, 2014. Her mood disorder with depression is evaluated as an unspecified depressive disorder under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9435 (2015). The Veteran's mood disorder with depression has nearly approximated the criteria for a 50 percent rating prior to May 16, 2012, and the criteria for a 100 percent rating thereafter, for the reasons discussed below.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, DC 9435.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2009, the provisions of this interim final rule do not apply. Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015). 

Treatment records reflect that in September 2010, the Veteran's affect was appropriate, her speech was normal, and her thought process was linear, goal directed, and coherent. Thought content had evidence of depression and anxiety, but there were no suicidal or homicidal ideation, no obsessional or compulsive behavior, and no hallucinations or delusions. The Veteran's memory was grossly intact, and her insight was intact but "limited." The Veteran's GAF was 50. GAF scores between 50 and 41 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational settings (e.g., lack of friends, inability to keep a job). DSM-IV.

On VA examination in November 2010, the Veteran presented as clean, neatly groomed, and appropriately dressed. There was no evidence of psychomotor activity, and speech was spontaneous, clear, and coherent, though slurred - likely associated with alcohol use. The Veteran was cooperative, friendly, relaxed, and attentive, and while her affect was normal, her mood was depressed. She was unable to complete serial sevens testing or to spell a word forwards and backwards; results which were attributed to a lack of effort, and it was noted that she was "able to perform these functions much more aptly when not aware she was being tested." The Veteran was oriented, with unremarkable thought process and content, and she denied panic attacks and episodes of violence. Her GAF score was 60. GAF scores between 60 and 51 indicate moderate symptoms (manifest by, flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational settings (manifest by, few friends, conflicts with peers or co-workers). DSM-IV.

In a July 2011 statement, the Veteran's husband indicated that the Veteran had memory deficits leaving her unable to recall what she had said or done, and unable to remember "appointments, family functions, telling friends things or even paying bills." She was occasionally incapable of recalling the date or day of the week.

On mental health treatment in May 2012, the Veteran reported that her mood had been "mixed," with depressive and anxiety symptoms unchanged despite compliance with her prescribed medication regimen, and she found herself excessively worrying about things. She endorsed having become more anxious, and developing a fear of "tall things" and "being around groups of people." The Veteran had difficulty relaxing during the day, endorsing "things popping up in [her] head, [and] getting overwhelmed." She had occasional panic attacks, her energy level was low, and she had loss of interest in doing things - manifest in part by a fluctuating appetite. The Veteran reported difficulty concentrating and short-term memory problems, consistent with her husband's July 2011 report. She denied delusions or hallucinations, as well as suicidal or homicidal ideations. The report noted anxiety, withdrawal behavior, anger, and mood changes, with a GAF of 50.

In May 2013, the Veteran underwent a mental health assessment by a private physician who reviewed the entire claims file and noted reports of anxiety, anger, rage episodes, irritability, annoyance, feeling upset, frequent crying episode, tiredness, emotional exhaustion, broken sleep, ruminating thoughts, bad dreams, and constant worry. The Veteran was having panic attacks more than once a week, and showed signs of mild memory loss, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work and work-like setting, impaired impulse control, persistent delusions or hallucinations, neglect of her personal appearance and hygiene, and an intermittent inability to perform activities of daily living. The Veteran reported an irrational fear of large department stores, as well as a fear of falling and injuring herself. Overall, the Veteran had "occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," and the evaluator noted that the Veteran's service-connected mental health disability resulted in "near continuous panic and depression affecting the ability to function appropriately and effectively, impaired personal control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstance." Her GAF was 50.

In June 2013, the Veteran was seen for follow-up of mental health treatment and medication management. She appeared to be in no acute distress, but reported having a "difficult time dealing with things lately." The Veteran was having increased irritability, and had been "short" with her family - "cussing family members out, saying things she [did not] mean." The Veteran was tearful throughout her assessment, and she endorsed having increased crying spells. There was no evidence of delusions or hallucinations, and the Veteran denied suicidal or homicidal ideations. Her GAF remained 50.

In July 2013, the Veteran was admitted for emergent care by her husband who was concerned that she was expressing suicidal ideation. The Veteran reported having been depressed for a few years, and that sleep was poor. Her appetite was good, though energy during the day was low, and she felt hopeless about the future. The Veteran also reported a multi-year history of mood swings with racing thoughts. Following her hospital discharge, the Veteran underwent a mental health assessment, and was reportedly able to maintain appropriate eye contact, and was cooperative and responsive. Her social skills appeared adequate, her mood was euthymic, and her affect was congruent with an appropriate range. Concentration was fair, and speech was consistent with her reported level of fatigue, but was adequately intelligible. The Veteran's thought process was coherent and generally logical, and she denied thoughts of harming herself or others since her discharge. Her decision making capacity was fair, and there was no evidence of hallucinations, delusions or impaired reality. Her GAF was 47.

On VA examination in March 2014, the Veteran stated that her symptoms had worsened. There was some suicidal ideation, but she "couldn't kill [herself] because [she] believe[s] in God too much," and she denied any homicidal ideation. The Veteran was having nightmares, and waking up exhausted and feeling "like she is no good." When asked about manic episodes, the Veteran sated that she "used to go off on the kids. If [she] had to ask them to do something more than four times, [she] would raise [her] voice." She reported having no friends, and difficulty getting along with her family. The Veteran was casually dressed, and had a blunted affect - speaking in monotone. Eye contact was fair, and the Veteran could identify the month and year, but not the date. Insight and judgment were fairly poor, with symptoms of depressed mood, anxiety, chronic sleep impairment, memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner opined that the Veteran was unable to seek or engage in gainful employment due to her psychiatric problems, and that she was having almost daily panic attacks. The examiner stated that the Veteran's medications "may impair her ability to function and she is apparently unable to do simple math." The Veteran was unable to "get along with other people or concentrate well," but the examiner assessed that her GAF was 60.

In a November 2014 addendum opinion, it was noted that the Veteran had both service-connected and nonservice-connected mental health disorders, but that the "[f]unctional impairment and symptoms . . . cannot be differentiated." The examiner stated that to attempt to do so would require evidence "exam[inations], treatment notes, or other statements documenting the severity of impairment associated with [V]eteran's mood disorder in the absence of stressors, [in order] to provide a baseline level of impairment." Having reviewed the claims file, the examiner stated that all of the available evidence documenting the Veteran's symptoms and impairment due to her service-connected mood disorder also included co-existing stressors, and thus distinguishing symptoms could not be done.

The record reflects varying levels of symptomatology during the period on appeal. However, when viewed in the light most favorable to the Veteran, the evidence reveals that her service-connected mood disorder with depression was 50 percent disabling prior to May 16, 2012, and totally (i.e., 100 percent) disabling thereafter.

Prior to May 2012, treatment records show that the Veteran speech and thought process were essentially normal, and she was without suicidal or homicidal ideation, obsessional or compulsive behavior, hallucinations, or delusions. Nonetheless, GAF scores between 50 and 60, along with some report of limited insight, anxiety, withdrawal behavior, anger, and mood changes, reflect that symptoms more closely reflected the criteria for a 50 percent rating than they did for the 30 percent rating in effect. A rating of greater than 50 percent, however, was not warranted as there was no evidence of suicidal ideation, obsessional rituals interfering with routine activities, altered speech, panic attacks, or impaired impulse control.

Beginning with a mental health note of May 16, 2012, the Veteran began to have increasing symptoms and the onset of both panic attacks and memory deficits. Again, symptoms increased and decreased over time, but her overall level of functioning more closely matched the criteria for a 100 percent rating beginning May 16, 2012. This culminated with 2014 VA examination opinions that the Veteran was unable to seek or engage in gainful employment due to her failing mental health, and was having almost daily panic attacks on spite of her GAF score of 60. The rating criteria indicate that a 100 percent rating is warranted for total occupational and social impairment, and the fact that the Veteran could no longer engage in gainful employment is evidence that symptoms had become totally disabling. Although GAF scores were lower than 60 prior to May 16, 2012, the Board nonetheless finds that mood disorder with depression was not totally disabling, as evidenced by the treatment records discussed above.

The schedular rating criteria used to rate the Veteran's service-connected mood disorder with depression above, reasonably describe and assess the Veteran's disability level and symptomatology. The schedular rating criteria specifically provides for disability ratings based on a combination of history and clinical findings. The evidence adequately reflects the symptoms of the Veteran's mood disorder with depression include panic attacks, anxiety, anger, rage episodes, irritability, annoyance, feeling upset, frequent crying episode, tiredness, emotional exhaustion, broken sleep, ruminating thoughts, bad dreams, and constant worry. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2015). For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

The Veteran's mood disorder with depression was 50 percent disabling prior to May 16, 2012, and 100 percent disabling thereafter. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for Bronchitis and Asthma

The Veteran's service-connected bronchitis and asthma, is rated as 30 percent disabling, effective September 16, 1996, under 38 C.F.R. § 4.97, Diagnostic Code (DC or Code) 6600 (2015). The rating criteria uses pulmonary function tests (PFTs) to evaluate disabilities under DC 6600, unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1) (2015).

PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes. See 38 C.F.R. § 4.96(d)(5). Post-bronchodilator PFTs only not required when pre-bronchodilator PFTs are normal, or when an examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. 
§ 4.96(d)(4). Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid. 38 C.F.R. § 4.96(d)(3). When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes. See 38 C.F.R. § 4.96(d)(6).

Under DC 6600, a 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy. 38 C.F.R. § 4.97, DC 6600.

A 60 percent evaluation is assignable for bronchial bronchitis with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit); and the Veteran's current 30 percent rating is warranted for FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent of predicted. Id.

Bronchitis and asthma have been not more than 30 percent disabling at any time during the period on appeal. Specifically, bronchitis and asthma have been productive of FEV-1 not less than 59 percent of predicted, FEV-1/FVC not less than 62 percent of predicted, and DLCO not less than 79 percent of predicted.

On VA examination in July 2007, the Veteran reported smoking and that she was non-adherent to her asthma medication regimen. She had difficulty playing catch with a baseball, and hot weather made breathing additionally difficult. PFTs revealed FEV-1 was 59 percent of predicted, and FEV-1/FVC was 62 percent of predicted, but with evidence that the Veteran had "submaximal and variable effort." DLCO was 79 percent of predicted. The examiner stated that test results "did not appear to be valid," commenting that this conclusion was supported by the facts that the "flow-volume loop was truncated at the top and wave" and that her PFTs were "widely variable." 

The fact that the Veteran showed a 74 percent change in FVC with the use of a bronchodilator was "implausible and represents variable effort," and on examination "there [was] clear alveolar breath sounds without wheezing", which did not "correlate with the level of obstruction that the PFTs would indicate if they were valid." The examiner also observed that the Veteran did not "take complete inhalations and wears a girdle, which constricts her ability to take a complete inhalation by restricting the expansion of her abdomen." The examiner had "no explanation" for the Veteran's reports of "vague pain with deep inhalations," and her DLCO was normal.

A December 2011 VA examination revealed intermittent courses, or bursts, of systemic (oral or parenteral) corticosteroids over the prior 12 months. The Veteran reported having been put on antibiotics for acute bronchitis about four times per year, but was unable to identify the names or dosages of medications prescribed, and the examiner was unable to locate any record of such prescriptions in VA clinical notes. The Veteran's FEV-1 after bronchodilator use was "normal," as were chest radiographs, and the Veteran had asthma attacks resulting in the need for physician visits less than once a month.

Post-bronchodilator PFTs showed that FEV-1 was 87 percent of predicted, and FEV-1/FVC was 72 percent of predicted. The Veteran's pre-bronchodilator DLCO was 136 percent of predicted, and thus there was no post-bronchodilator testing. The examiner indicated that FEV-1 most "accurately reflects the Veteran's current pulmonary function." The Veteran's symptoms were described as "more chronic and related to her smoking-related chronic bronchitis." The Veteran had "air trapping/hyperinflation on pulmonary function," and this limited her exercise capacity. However, the Veteran's "respiratory condition does not limit her as much as her psychiatric and musculoskeletal impairments."

A March 2012 VA examination addendum report, determined that recently-diagnosed chronic obstructive pulmonary disease (COPD) was a progression of the service connected chronic bronchitis and asthma. The Veteran's chronic bronchitis, COPD, reactive airways, and asthma were all obstructive airways conditions that were either caused or exacerbated by her smoking, and the examiner opined that he would "attribute any current progression of respiratory impairment to smoking, a separate disability, and not to service-connected asthma or chronic bronchitis."

During a November 2014 VA examination, the Veteran reported a history of shortness of breath, and the examiner noted a history of catching colds easily, sinusitis, and bronchitis. The Veteran's respiratory conditions required the use of inhaled medications but not oral bronchodilators, antibiotics, or outpatient oxygen therapy. In the prior 12 months there had been no asthma attacks with episodes of respiratory failure, and no physician visits for required care of exacerbations. February 2013 x-ray imaging was reviewed and confirmed that there was no evidence of any acute process or active disease in the chest. Post-bronchodilator PFTs reflected that FEV-1 was 82 percent of predicted, FEV-1/FVC was 76 percent of predicted, and DLCO was 107 percent of predicted. The examiner opined that FEV-1 most accurately reflects the Veteran's level of disability.

Again, in order to warrant a rating greater than the current 30 percent evaluation, the evidence must show that bronchitis and asthma have been productive of PFTs with FEV-1 of 40 to 55 percent of predicted; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent of predicted. At its worst, the Veteran's symptoms have resulted in FEV-1 at 59 percent of predicted, FEV-1/FVC at 62 percent, and DLCO at 79 percent of predicted. These PFT results, reported in July 2007, were also reportedly inconsistent with the overall level of impact of the Veteran's disability, and PFTs in December 2011 and November 2014 showed still better results. Even if the Board were to accept the July 2007 VA examination testing results as valid for rating purposes, bronchitis and asthma symptoms have nonetheless not more closely reflected the criteria for a 60 percent rating at any time during the period on appeal. In reaching this conclusion, the Board has also reviewed other possibly applicable Diagnostic Codes, in particular those at 38 C.F.R. § 4.97 under the Schedule of Ratings for the respiratory system.

Bronchitis and asthma has been not more than 30 percent disabling throughout the entire period on appeal. The preponderance of the evidence is against the claim, and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Degenerative Joint Disease of the Right Knee

The Veteran's degenerative joint disease of the right knee is currently evaluated as 20 percent disabling, effective April 24, 2009, under 38 C.F.R. § 4.71a, DC 5010-5261 (2015). Hyphenated Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability. DC 5261 is used for rating the Veteran's limitation of motion of the right knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.

DC 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

VA examination in June 2009 revealed right knee deformity, giving way, pain, weakness, and incoordination. There was no stiffness, dislocation or subluxation, locking episodes or effusion. The Veteran was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards, and she used a cane, brace, or walker at all times. X-ray imaging revealed bilaterally mild degenerative joint disease, with minimal bony spur formation. Degenerative joint disease resulted in decreased mobility and manual dexterity, as well as problems with lifting and carrying. A September 2009 addendum examination revealed evidence of pain on motion with flexion limited to 80 degrees of motion, and extension limited to 15 degrees. There was no additional limitation after three repetitions of motion.

Following her examination, the record reveals a history of knee injections to address pain. For example, in December 2009 the Veteran reported knee pain, and a history of Hyalgan injections, which resolved her osteoarthritis symptoms. Limitations due to knee pain included an inability to run, jump, jog, climb ladders, or lift more than 20 pounds. She was also incapable of kneeling and was "at risk for [a] fall." 

The Veteran underwent a new VA examination in October 2014, range of motion testing showed that she had flexion to 125 degrees and extension to zero degrees. Range of motion was not reduced following repetitive motion testing, and the examiner commented that limitation of flexion was due only to the "thickness of thighs/legs not to any disease state." There was no evidence of instability, or patellar subluxation or dislocation. There was no pain on palpation, and muscle strength was full. Joint stability testing of the right knee was normal.

The examiner stated that it was "not feasible to produce an opinion" on the level of additional disability - if any - during flare up. Specifically, he commented that while "pain, incoordination, weakness, or fatigability could limit functional ability . . . there is no way of adding information about how much decrease of [range of motion] if any occurs during a flare up." The examiner stated that it was not possible to make such an assessment because if the Veteran were having a flare up during an examination, there would be no way of know how much more limited the Veteran was than when not during a flare up. In the alternative, if the Veteran was not having flare ups generally, or not having one when examined, any statement from the Veteran about the level of additional limitation would be "just a guess from the [Veteran]."

In September 2009, the Veteran reported that her knee had become worse "to the point where [she] was issued a cane and now a walker." She reported using a walker "about 95 [percent] of the time," and that she had been experiencing repeated falls. The Veteran endorsed biannual knee injections, and that she was nonetheless in "chronic pain" at a level of three to ten out of ten. The Veteran's reports of pain are competent as pain is capable of lay observation, Layno, supra, and her 2009 report is consistent with information she provided on VA examination that same year.

However, starting in December 2009, records suggest that periodic knee injections were effective in reducing symptoms. At its most limiting, degenerative joint disease of the right knee has been productive of extension limited to 15 degrees - to include with consideration of the functional effects of such factors as weakness, fatigability, incoordination, and pain on movement - and without functional limitation to 20 degrees, a rating of greater than 20 percent cannot be granted. See 38 C.F.R. §4.71a, DC 5261.

A separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right or left knee is not warranted for any part of the initial rating period. The Veteran has reported instability of the right knee, with symptoms such as giving way. However, while "giving way" may seem from a lay perspective to amount to instability of a joint, it is a different symptom than the clinical instability contemplated by the rating criteria, and is related to weakness in the knee rather than true instability. See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

The Veteran's current 20 percent rating for limitation of extension contemplates painful and weak motion of the knee as part and parcel of the rating criteria for all orthopedic disabilities where the rating is based on limitation of motion. See Deluca, supra. To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). As such, the Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted for any part of the initial rating period. 

 The Board has also considered whether a separate evaluation is warranted for limitation of flexion of the right knee, but finds that it is not. While the record contains some evidence of such limited flexion, including on VA examination in 2009, this limitation had resolved by December 2009 with appropriate medical care including knee injections. Furthermore, to the extent that the Veteran still has limitation of flexion, flexion is not painful, and any limitation has been associated entirely with the size of her legs, and not degenerative joint disease. Noncompensably disabling limitation of motion of a joint, when accompanied by pain, may warrant a 10 percent rating, however the pain that the Veteran associates with her right knee has been shown to be related to her service-connected mood disorder, and not degenerative joint disease.

The Board concludes that the Veteran's right knee disability has been 20 percent disabling, and no higher, throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Evaluation

The schedular rating criteria used to rate the Veteran's service-connected bronchitis and asthma, and degenerative joint disease of the right knee above, reasonably describe and assess the Veteran's disability levels and symptomatology. The criteria rate the disabilities on the basis of diagnostic testing results (for bronchitis and asthma), and functional limitation of motion (for degenerative joint disease). Thus, the demonstrated manifestations - namely recorded PFTs and limitation of motion of the right knee - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected mood disorder with depression in concluding that the schedular evaluations assigned are adequate, and referral for consideration of extra-schedular evaluations is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 





Total Disability Rating Based On Individual Unemployability

The Veteran contends that her service-connected disabilities - which include mood disorder with depression, bronchitis and asthma, and degenerative joint disease of the right knee - rendered her unable to maintain gainful employment. Her total combined rating has been 70 percent or greater throughout the period on appeal, and the record confirms that she has not been employed at any time during that period. The Board finds that her service-connected disabilities have rendered her unable to secure or follow gainful employment, and the benefit sought is granted.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). While the Board considers the medical evidence of record, the ultimate matter of whether TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The record includes numerous competent opinions of healthcare professionals documenting that the Veteran's service-connected disabilities, in combination, preclude her from employment. In June 2009, for example, a VA staff physician opined that the Veteran had been under his care "for several years and in [his] opinion, [she] is totally and permanently disabled due to femoral patellar disorder of the knees and asthma/bronchitis." The opinion is probative, but not dispositive, as it included reference to the Veteran's nonservice-connected left knee disorder.

Crucially, in August 2011, a private physician agreed in testimony to the Veteran's representative, that a GAF score of 50, which as described in greater detail above is a score repeatedly assessed in describing the Veteran's overall level of mental health functioning, "is pretty much about the absolute cut off for people being able to work." He went on to state that "most likely [the Veteran] would not be able to function well in a work setting environment," though like the June 2009 opinion, he then testified that at least some of her employment limitations were related to nonservice-connected chronic back pain.

In May 2013, a private physician stated that the Veteran "cannot retain or sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to her severe level of impairment connected to her service related injury." On follow-up, in June 2013 a credentialed vocational consultant considered the Veteran's work history, and noted that she had "left work due to problems with her emotional condition and physical pain which kept her from concentrating or meeting attendance requirements." She cited to treatise information from the Journal of Rehabilitation that "rehabilitation research indicates that missing work more than 2 days per month or leaving work early or the necessity for more than customary breaks would disable any individual with the profile of [the Veteran]." The vocational consultant expressly concluded that the "severity of the emotional condition impacting memory, stress tolerance and social interaction is limiting enough to prevent sustained employment activity."

Finally, on VA examination in March 2015, having reviewed the complete claims file, the VA examiner concluded that the Veteran was "unable to seek or engage in gainful employment due to her psychiatric problems. She is having almost daily panic attacks and she is on medications that may impair her ability to function and she is apparently unable to do simple math. She cannot get along with other people or concentrate well."

The Board finds these latter opinions to be exceptionally probative, especially to the extent that they show that her service-connected mental health disability alone causes the Veteran to be unable to maintain gainful employment. Further, that the assessments are confirmatory of each other, only serves to increase their probative value, and there is no evidence of record that directly conflicts with or challenges the conclusions reached.

The criteria for entitlement to TDIU have been met throughout the period on appeal, and the claim is granted.

Special Monthly Compensation (SMC), based on the need for regular Aid and Attendance (A&A).

The Veteran has asserted that her service-connected disabilities alone cause her to need the regular aid and attendance of another person, entitling her to SMC under 38 U.S.C.A. § 1114(l) (West 2014), which may be established based on the need for aid and attendance. See also 38 CFR §§ 3.350(b), 3.352 (2015). Such a need means that the Veteran is helpless or so nearly helpless, as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b) (2015).

The following factors are considered in determining the need for regular aid and attendance: 

Inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 

Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

Inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; 

      Inability to attend to the wants of nature; or 
      
Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  

38 C.F.R. § 3.352(a).

The above are only factors for consideration, and it is left to the Board to determine whether a veteran is factually in need of regular aid and attendance. The particular personal functions that a veteran is unable to perform are also considered in connection with their condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service-connected disabilities. Id. Further, there is no schedular threshold for the award of SMC(l) when granted on the basis of a need for regular aid and attendance.

A September 2010 VA treatment note indicated that the Veteran's memory deficits - related to her service-connected mood disorder - were limiting in such a way that she "relies on her spouse for assistance with her day to day activities." In July 2011, the Veteran's husband indicated that the Veteran would wake him in the middle of the night to "help her to the bathroom" and that he sometimes helps her to dress and attend doctor's appointments. The Veteran also required assistance bathing and showering. While some of her limitations were likely related to her nonservice-connected low back and left knee disorders, her husband also commented that the Veteran "cannot remember things" such as attending doctor's appointments, family functions, or when to pay bills. "She doesn't even know the date or what day it is sometimes," and she must be reminded to take medication on time.

A May 2013 private assessment found that the Veteran "requires assistance in daily activities and functioning, including relying on her husband and children to perform most of the household duties: food shopping, household chores, cooking, and managing the family finances." Her limitations restricted her ability to bathe, and she "struggl[ed] with energy and motivation in order to do basic everyday skills." This assessment was confirmed in an October 2015 opinion.

Though it is evident that some of the Veteran's nonservice-connected disorders also play a role in her limited day-to-day functional capacity, the Board finds that the Veteran's service-connected disabilities - a mood disorder, bronchitis and asthma and degenerative joint disease of the right knee - on their own are so limiting as to cause the need for the regular aid and attendance of another person. Entitlement to SMC under 38 U.S.C.A. § 1114(l), on the basis of need for aid and attendance is granted throughout the period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(ORDER BEGINS ON NEXT PAGE)






ORDER

New and material evidence having not been received, the reopening of the claim of service connection for a headache disorder is denied. 

New and material evidence having been received, the claim of service connection for a left knee disorder is granted to this extent only.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder, and associated neurologic symptoms, is denied.

Service connection for obstructive sleep apnea is denied.

An initial rating of 50 percent, and no higher, for mood disorder with depression is granted effective April 24, 2009.

An initial rating of 100 percent for mood disorder with depression is granted, effective May 16, 2012

An increased evaluation for bronchitis and asthma is denied.

An increased evaluation for degenerative joint disease of the right knee is denied.

Entitlement to TDIU is granted.

SMC benefits, pursuant to 38 U.S.C.A. § 1114(l), are granted, subject to the law 
and regulations governing the payment of monetary benefits.  


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


